Pena v Office of the Commr. of Baseball (2015 NY Slip Op 01161)





Pena v Office of the Commr. of Baseball


2015 NY Slip Op 01161


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Tom, J.P., Friedman, Andrias, DeGrasse, Gische, JJ.


14171 652848/13

[*1] Juan Carlos Pena, also known as Juan Carlos Pena Batista, Plaintiff-Appellant,
vThe Office of the Commissioner of Baseball, et al., Defendants-Respondents.


Altman & Company P.C., New York (Steven Altman of counsel), for appellant.
Proskauer Rose LLP, New York (Adam M. Lupion of counsel), for Office of the Commissioner of Baseball, respondent.
LeClair Ryan, New York (Madeleine Moise Cassetta of counsel), and Lorenger & Carnell PLC, Alexandria, VA (Michael J. Lorenger of the bars of the District of Columbia and the State of Maryland, admitted pro hac vice, of counsel), for The Washington Nationals Baseball Club, respondent.

Order, Supreme Court, New York County (Lawrence K. Marks, J.), entered March 27, 2014, which granted defendants the Office of the Commissioner of Major League Baseball and the Washington Nationals Baseball Club's motions to dismiss the complaint, unanimously affirmed, without costs.
In this putative class action suit, the motion court properly concluded that plaintiff's commencement of this action was an improper collateral attack on a prior arbitration decision that plaintiff failed to challenge in accordance with CPLR 7511. Plaintiff was required to file a petition challenging the determination within 90 days of receipt of the arbitrator's decision in order to challenge the arbitration clause in the Minor League Uniform Players' Contract (see Matter of Mavica v New York City Tr. Auth. , 289 AD2d 86 [1st Dept. 2001]).
Similarly, in order to challenge the arbitration clause on the ground that he was coerced into signing the contract and agreeing to arbitration, he would have had to file a motion to stay the arbitration (see  CPLR 7503[b]). Having failed to follow the proper procedure, plaintiff [*2]cannot now be heard by bringing these claims in a putative plenary class action.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK